DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
 
Claim Objections
Claims 1, 3, 4, 7, 17, 19 and 20 are objected to because of the following informalities:  
Claim 1, lines 1, 2 recites, “configured to be manipulated by a robotic installer having end effector with at least two member”. Which appears that. “a robotic installer having end effector with at least two member” is not positively claimed. 
Claims 3, 4, and 7, are further limiting the non-positively claimed subject matter of claim 1.
Claim 17, lines 1, 2 recites, “configured to be manipulated by a robotic installer having end effector with at least two member”. Which appears that. “a robotic installer having end effector with at least two member” is not positively claimed. 
Claims 19 and 20 are further limiting the non-positively claimed subject matter of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17, as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 10,205,266) hereafter Peterson. 

    PNG
    media_image1.png
    298
    274
    media_image1.png
    Greyscale
Regarding claim 1, Peterson discloses an electrical connector 14 (fig. 2) configured to be manipulated by a robotic installer having end effector 28 with at least two member M, the electrical connector, comprising: a housing 20 defining an outer surface and robotic installation feature 48 recessed in the outer surface of the housing 20 (see figs, 3A-5B); and; a wire cable 12 at least partially disposed in the housing 20 (fig. 2); and wherein the robotic installation feature 48 defines a slot (visible on fig. 3A and 4) that is configured to be directly interacted with (through dress cover 22) by at least two member of an end effector 28 of the robotic installer 30 during robotic installation of the electrical connector 14 with a corresponding electrical connector (see fig. 2). It is to be noted that “an end effector means of a robotic installer” is considered as not positively claimed.
Regarding claim 17, Peterson discloses an electrical connector 14 (fig. 2) configured to be manipulated by a robotic installer having end effector 28 with at least two member M, the electrical connector, comprising:  a housing means 20 defining an outer surface and robotic installation feature means 48 recessed in the outer surface of the housing means 20 (see figs, 3A-5B); and 
a wire cable means 12 at least partially disposed in the housing means 20 (fig. 2); and wherein the robotic installation feature means 48 defines a slot means (visible on fig. 3A and 4) for direct interaction with by at least two member means of the end effector means of the robotic installer means during robotic installation of the electrical connector with a corresponding electrical connector. It is to be noted that “an end effector means of a robotic installer” is considered as not positively claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-16 and 18-20, 39-34, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Peterson.
Regarding claims 2, 18, 29 and 30, Peterson, discloses all the claimed limitation except for the slot defines an equal armed cross shape and two axes. 

    PNG
    media_image2.png
    459
    554
    media_image2.png
    Greyscale
It would have been obvious to have the slot, defines an equal armed cross shape, since applicants have presented no explanation that these particular configurations of the slot defines an equal armed cross shape are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of  proper engagement with a corresponding feature of the mating connector in order to avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claims 3 and 19 (being depends on claim 2, the modified art of), Peterson, discloses at least two members 56 and 46 configured to be inserted into the slot and expanded along at least one of two axes AX1, AX2 (vertical portion of 46) to thereby fix the at least two members therein and obtain movable control of the electrical connector. It is also to be noted that, at lest two members of an end effector of a robotic installer are not positively claimed, therefor there is no patentable weight of this subject matter.
Regarding claims 4 and 20, Peterson, discloses the two axes AX1 (horizontal), AX2 (vertical) are perpendicular to each other to provide for both horizontal and vertical robotic installation of the electrical connector.
Regarding claims 5 and 31, Peterson, discloses all the claimed limitation except for the robotic installation feature defines a predefined hexagonal outer shape such that it is identifiable by the robotic installer.
It would have been obvious to have the robotic installation feature defines a predefined hexagonal outer shape such that it is identifiable by the robotic installer are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of proper engagement with a corresponding feature of the mating connector in order to engage the correct electrical connector and avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claims 6 and 32, Peterson, discloses all the claimed limitation except for the slot defines a hexagonal shape and at least two opposing base slots.
It would have been obvious to have the slot defines a hexagonal shape and at least two opposing base slots are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of proper engagement with a corresponding feature of the mating connector in order to engage the correct electrical connector and avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claims 7 and 33, Peterson, discloses the end effector comprises at least two members 56, (and/or) 54 are configured to be inserted into the slot and expanded through at least two of the at least two opposing base slots to thereby fix the at least two members therein and obtain movable control of the electrical connector.
Regarding claim 8 and 34, Peterson, discloses all the claimed limitation except for the slot defines four opposing base slots.
It would have been obvious to have the slot defines four opposing base slots are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of proper engagement with a corresponding feature of the mating connector in order to engage the correct electrical connector and avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Response to Arguments
Applicant's arguments filed on 9/21/2022 have been fully considered but they are not persuasive. 
Regarding objections of claims 1, 3, 4, 7, 17 and 19-20, the applicant argues that, “Applicant is amending independent claims 1 and 17 to explicitly and positively recite these features as requested by the Examiner. Claims 3-4, 7, and 19-20 only stand objected to for their dependence upon claims 1 or 17”. The recent amendment still does not recite the features positively claimed. 
Regarding, claims 1 and 17 the applicant argues, “The Peterson reference fails to disclose or suggest the above-described features. First, the Peterson reference fails to disclose or suggest "a robotic installation feature recessed in the outer surface of the housing" and, more particularly, "a slot" that is "directly interacted with" by the members of the robotic installer end effector as provided for by claim 1 (emphasis added). The Examiner acknowledges this in alleging that interaction occurs "through dress cover 22" in Peterson. in contrast to what is claimed, the Peterson reference describes and shows "an extension 24 ... having an X-shape 40" for "the end-effector 28 to grasp." Peterson at 2:34-2:39 (emphasis added). After grasping this extension 24, the end-effector is able to control the connector 14 to "engage a locking-tab 46 of the dress cover 22 ... with a locking-ramp 48 of the connector." Id. at 2:49-2:50. Applicant respectfully submits that this is entirely different than what is claimed, i.e., the insertion of two or more end effector members into a recessed slot in the electrical connector housing for manipulation/installation thereof”. However, Applicant’s arguments are not supported by the claim language, as it is not a part of the claimed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831